      Case 1:19-cv-01406-CKK Document 5 Filed 07/29/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

TEZLYN FIGARO
13107 Ingram Gap Ln.
Houston, Texas 77048,

       Plaintiff,

v.                                                 Case No.: 1:19-cv-01406-CKK

OUR REVOLUTION
603 2nd St NE
Washington, DC 20002,

       Defendant.
                                    /

          NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       The Parties have fully and amicably resolved this matter. Accordingly, Plaintiff

TEZLYN FIGARO, pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(i), files her

Notice of Voluntary Dismissal With Prejudice.

       Dated this 29th day of July, 2019. Respectfully submitted,

                                            s/ ANTHONY J. HALL
                                            Anthony J. Hall, Esq.
                                            DC Bar No.: FL0040
                                            Email: ahall@forthepeople.com
                                            Jolie Pavlos, Esq.
                                            FBN 0125571
                                            Email: jpavlos@forthepeople.com
                                            Morgan & Morgan, P.A.
                                            20 N. Orange Ave., 14th Floor
                                            Orlando, FL 32801
                                            MAILING: P.O. Box: 530244
                                             Atlanta, GA 30353-0244
                                            Direct Tel.: (407) 418 2079
                                            Facsimile:     (407) 245-3390
                                            Attorneys for Plaintiff
      Case 1:19-cv-01406-CKK Document 5 Filed 07/29/19 Page 2 of 2




                                CERTIFICATE OF SERVICE


               I HEREBY CERTIFY that on this 29th day of July, 2019, I electronically

filed the foregoing with the Clerk of the Court by using the CM/ECF system. I further

certifiy that I mailed the copy of the foregoing with the electronic notification from the

court to OUR REVOLUTION, 603 2nd St NE, Washington, DC 20002.


                                             s/ ANTHONY J. HALL
                                             Anthony J. Hall, Esq.




                                            2
